Filed:  August 17, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
MICHAEL PAUL MARSHand PAMELA K. GASTON,
			Petitioners,
	v.
HARDY MYERS,Oregon Attorney General,
	Respondent.
(SC S47724)
	On petition to review ballot title.
	Argued and submitted August 9, 2000.
	Michael Paul Marsh and Pamela K. Gaston, petitioners pro se,
filed the petition and argued the cause.
	Richard D. Wasserman, Assistant Attorney General, Salem,
argued the cause for respondent.
	Before Durham, Presiding Justice, and Gillette, Van
Hoomissen, Leeson, Kulongoski, and Riggs, Justices.*
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
	*Carson, C.J., did not participate in the consideration or
decision of this case.
		PER CURIAM
		This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, denominated by the Secretary
of State as Initiative Petition 1 (2002).  Petitioners are
electors who timely submitted written comments to the Secretary
of State concerning the content of the Attorney General's draft
ballot title and who therefore are entitled to seek review in
this court.  See ORS 250.085(2) (stating that requirement).  We
review the Attorney General's certified ballot title to determine
whether it "substantially complies" with the requirements of ORS
250.035(2)(a) to (d) (1999). (1)  ORS 250.085(5).
		Petitioners challenge the caption, "yes" result
statement, and summary certified by the Attorney General.  We
have considered each argument advanced by petitioners and
determine that none is well taken.  Accordingly, we certify the
following ballot title to the Secretary of State:
REPEALS THE "LEGISLATIVE STATUTORY SUPPLANTMENT"TO ARTICLE VII (AMENDED) OF THE OREGON CONSTITUTION
		RESULT OF "YES" VOTE:  "Yes" vote would repeal the
"legislative statutory supplantment" to Article VII
(Amended) of the Oregon Constitution.
		RESULT OF "NO" VOTE:  "No" vote would retain the
current statutory scheme concerning the judges, juries,
courts, jurisdiction, and judicial system in Oregon.
		SUMMARY:  Article VII (Amended) of the Oregon
Constitution authorizes the Legislative Assembly to
adopt statutes creating courts inferior to the Oregon
Supreme Court; establishing the jurisdiction of
Oregon's courts; empowering the Oregon Supreme Court to
appoint temporary judges to Oregon's courts; setting
judges' salaries and retirement age; prescribing the
record on appeals; governing juror selection and
qualifications; prescribing the form for indictments;
establishing the punishment, in addition to dismissal
from office, for incompetency, corruption, malfeasance,
or delinquency in office; establishing the procedure
for removing or suspending a judge from office; and
providing for juries consisting of fewer than 12 but at
least six jurors.  The legislature has adopted such
statutes.  The measure would repeal the "legislative
statutory supplantment" to Article VII (Amended) of the
Oregon Constitution. 
		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	 




1. 	The 1999 Legislature amended ORS 250.035(2) in several
respects.  Or Laws 1999, ch 793, § 1.  This is the first case
brought before this court to which the 1999 amendments apply.
Return to previous location.